DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 11/30/2020 has been entered. Claims 1, 2, 4-15, 17-31, and 35-37 are pending in this US patent application. Claims 1, 2, 4-6, 17-31, 36, and 37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 10 remains withdrawn as being directed to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2019.
Claims 7-9, 11-15, and 35 are currently under examination and were examined on their merits.

Withdrawn Rejections
The rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 11/20/2020, which amended claim 11 to recite that the crosslinked gelatin is not collagen. Applicant’s argument in the remarks of 11/30/2020 that the previously cited references do not teach that the crosslinked gelatin is not collagen has been found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 11, 12, 14, 15, and 35 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over international patent application WO 2012/106281 filed by Shah, published 08/09/2012 (cited on the IDS filed 11/14/2018), in view of US patent application 2012/0134968 filed by Wang et al., published 05/31/2012.

Shah teaches agents comprising a secretable domain, such as TRAIL, for the treatment of cancers. Neural stem cells engineered to secrete a multimodal TRAIL agent were encapsulated in a biocompatible, soluble extracellular matrix and tested in a murine model of glioblastoma multiforme resection (see entire document, including page 19, paragraphs 0087-0089). In a particular embodiment, the soluble extracellular matrix components were reconstituted, and murine neural stem cells expressing S-TRAIL were resuspended in the matrix components. A cross-linker was added to cross-link the matrix, which was allowed to gelate (page 83, paragraph 0288; cf. claim 7; cf. lines 1-9 of claim 11 [“A method of forming a scaffold comprising stem cells, wherein said stem cells are…mammalian neural stem cells, wherein said stem cells are loaded with a therapeutic agent…said method comprising: providing a…crosslinkable material…mixing said…crosslinkable material with said stem cells to form a mixture of said material and said stem cells, and…crosslinking said material of said mixture to thereby form said scaffold comprising said stem cells”]). In a particular embodiment, encapsulated murine neural stem cells expressing S-TRAIL were placed in tumor resection cavities in mouse brains (page 86, paragraph 00295; cf. claim 14). The soluble extracellular matrix allowed migratory stem cells to exit the extracellular matrix 

However, Shah does not teach that the hydrogel scaffold encapsulating the engineered neural cells comprises crosslinked gelatin and fibrinogen/thrombin as recited in instant claims 11 and 15.

Wang teaches a composition comprising a degradable hydrogel, at least one kind of degradable and surface cross-linked particle, and living cells (see entire document, including page 1, paragraph 0008). Living cells and surface cross-linked particles are suspended together in a degradable hydrogel precursor in an aqueous medium. Subsequently, the composition can be set or solidified to form a degradable hydrogel, wherein the degradable hydrogel can encapsulate the surface cross-linked particles and the living cells (page 1, paragraph 0013; cf. claim 11 [“…providing a polymerizable and/or crosslinkable material…wherein said material further comprises crosslinked gelatin, wherein said crosslinked gelatin is not collagen…mixing said polymerizable and/or crosslinkable material with said…cells to form a mixture of said material and said…cells, and polymerizing and/or crosslinking said material of said 

While Shah does not teach a specific embodiment in which human neural stem cells are engineered to secrete S-TRAIL, encapsulated in a hydrogel matrix, and administered to a brain tumor resection cavity, it would have been obvious to one of ordinary skill in the art to use human neural stem cells in the method of Shah because Shah suggests that the neural stem cells used in the method can be human neural stem cells. One of ordinary skill in the art would have a reasonable expectation that using 
While Shah does not teach the use of a mixture of fibrinogen, thrombin, and crosslinked gelatin particles to encapsulate the engineered neural stem cells, it would have been obvious to one of ordinary skill in the art to do so because Shah teaches that the biopolymers used to form the matrix can be any natural or synthetic ECM protein, enzyme, or pharmaceutical composition and because Wang teaches that cells, which can be any neural cells, can be mixed with a composition comprising crosslinked gelatin particles and a hydrogel precursor, such as fibrin, and administered to a defect site in a patient. As such, the use of the hydrogel/crosslinked gelatin matrix of Wang in place of the particular extracellular matrix of Shah’s embodiments would constitute simple substitution of one known element for another, and the substitution of the fibrin/crosslinked gelatin matrix of Wang for the ECM of Shah would have yielded predictable results. One of ordinary skill in the art would have a reasonable expectation that encapsulating the engineered neural cells of Shah in the matrix of Wang and administering the encapsulated cells to a brain tumor resection cavity would successfully result in the filling of the cavity and the secretion of S-TRAIL to the tissue surrounding the cavity.
Therefore, claims 7, 11, 12, 14, 15, and 35 are rendered obvious by Shah in view of Wang and are rejected under 35 U.S.C. 103.

Claims 7-9, 11, 12, 14, 15, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2012/106281 filed by Shah, et al., published 05/31/2012, and international patent application WO 2012/022725 filed by Christensen et al., published 02/23/2012 (cited in the IDS filed 10/11/2018).

As discussed above, claims 7, 11, 12, 14, 15, and 35 are rendered obvious by Shah in view of Wang. However, Shah and Wang do not teach that the neural stem cells are induced neural stem cells derived from skin fibroblast cells as recited in instant claims 8 and 9.

Christensen teaches that neural stem cells can be generated from embryonic stem cells or isolated directly from brain samples but that these methods have many drawbacks, including technical complexity and ethical considerations (see entire document, including page 2, lines 10-15). To overcome these drawbacks, Christensen teaches a method of providing somatic cells and reprogramming them into neural stem cells (page 3, line 31, to page 4, line 1). Preferably, the cells are adult dermal fibroblasts (page 4, lines 10-24; cf. claims 8 and 9).

While Shah and Wang do not teach the use of induced neural stem cells obtained by reprogramming skin fibroblasts in the method of engineering neural stem cells to secrete S-TRAIL, encapsulating the stem cells in a crosslinked gelatin/fibrin glue matrix, and administering the encapsulated stem cells to a brain tumor resection cavity rendered obvious by their teachings, it would have been obvious to one of ordinary skill 
Therefore, claims 7-9, 11, 12, 14, 15, and 35 are rendered obvious by Shah in view of Wang and Christensen and are rejected under 35 U.S.C. 103.

Claims 7, 11-15, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2012/106281 filed by Shah, published 08/09/2012 (cited on the IDS filed 11/14/2018), in view of US patent application 2012/0134968 filed by Wang et al., published 05/31/2012, published 08/21/2014, and Zhong et al., J. R. Soc. Interface 5: 957-975 (2008).

As discussed above, claims 7, 11, 12, 14, 15, and 35 are rendered obvious by Shah in view of Wang. However, Shah and Wang do not teach crosslinking the extracellular matrix containing the engineered neural cells in the brain tumor resection cavity as recited in instant claim 13.

Zhong teaches that hydrogels are attractive scaffolds for improving tissue regeneration and CNS repair. The ability to gel in situ is a very important property for a 

While Shah and Wang do not teach crosslinking the soluble ECM hydrogel in situ upon administering it to the brain tumor resection cavity in the method of mixing neural stem cells that secrete S-TRAIL with a crosslinked gelatin/fibrin matrix and administering the composition to a tumor resection site rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Zhong teaches that in situ gelation of hydrogel scaffolds for CNS repair is an important property that allows for the proper filling of the lesion cavities and the avoidance of intrusive implantation surgery techniques. One of ordinary skill in the art would have a reasonable expectation that crosslinking the fibrin/crosslinked gelatin matrix of Wang encapsulating the engineered neural stem cells of Shah upon administering the ECM/neural stem cell mixture to the brain tumor resection cavity would successfully result in the filling of the brain tumor resection cavity and the secretion of S-TRAIL to the tissue.
Therefore, claims 7, 11-15, and 35 are rendered obvious by Shah in view of Wang and Zhong and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        02/18/2020